Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2009/0186404) in view of Phan et al. (20030082568).




With regard to claims 1, 9, 10, and 13-20, Kim et al. does not teach a fluidly coupled mixing chamber positioned below the inlet port wherein the mixing chamber has a diameter that is wider than the microchannel to enable fluid mixing before the microchannel.
Phan et al. teach channel layer (148) defines fluidic circuits (158) by having desired shapes cut out from the channel layer (148).  Each fluidic circuit (158) preferably has a flow channel (160) and a return channel (162), and some have a mixing chamber (164).  Phan et al. also teach mixing chamber (166) can be symmetrically formed relative to the flow channel (160), while an off-set mixing chamber (168) is formed to one side of the flow channel (160) [0129] (See also Figures 13 and 14)[0077].
It would have been obvious to a person of skill in the art at the time the invention was made to have included a mixing chamber as taught by Phan et al. within the device of Kim et al. as mixing allows for a more efficient use of reagents and therein a better experimental outcome. 
Combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
With regard to claim 2, Kim teaches an adhesive layer (liquid type adhesive) between the first substrate layer and the channel layer [0054]
Regarding claim 6, Kim discloses the test card of claim 1, and further wherein the electrodes are first electrodes (310), and which includes second electrodes (320) printed adjacent to a fluid detection zone along the microchannel upstream or downstream of the target zone (Fig. 4).
Regarding claim 7, Kim discloses a test card for analyzing a fluid sample, comprising: at least one substrate (200, 100, Fig. 1; para [0050]); an inlet port (240) formed by a first aperture on a top surface of the at least one substrate (Fig. 1; para [0050)); an outlet port (250) formed by a second aperture on the top surface of the at least one substrate (Fig. I; para [0050)); a fluid microchannel (110,120,130) formed by an aperture through the at least one substrate placing the inlet port in fluid communication with the outlet port (Figs. 1-4; para [0054)); and a circuit printed on a bottom surface of the at least one substrate, the circuit including electrodes (310, 320) printed adjacent to a target zone of the microchannel (Figs. 1-4; para [0063), 'The heating units 310 and 320 of the current embodiment may be, for example, conductive patterns ... The conductive patterns may be fabricated by a semiconductor processing technique using photolithography and etching, laser ablation, screen printing') to provide heating to the target zone to cause a reaction within the target zone when a current is applied thereto (para [0064)-(0065)).
Regarding claim 11, Kim discloses the test card of claim 7, and further wherein the electrodes are first electrodes (310), and wherein the circuit includes second electrodes (320) printed adjacent to the microchannel at a location upstream or downstream of the target zone (Fig. 4).


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Phan et al. (20030082568) in further view of Kihara et al. (US 2007/0163175).  
With regard to claim 3, Kim and Phan discloses the test card of claim 1, but does not specifically disclose wherein a height of the test card at the target zone is thinner than a height of the test card surrounding the inlet port. 
However, Kihara discloses wherein a height of the test card at the target zone (at 12 in Figs. 1-2) is thinner than a height of the test card surrounding the inlet port (8a, Figs. 1-2). 
It would have been obvious to a person of ordinary skill in the art to make the test card of Kim and Phan thinner at the target zone as disclosed in Kihara in order to insure more heat is directed to the target zone than to heating the material of the test card itself.
Regarding claim 4, Kim discloses the test card of claim I, but does not specifically disclose which includes a third substrate layer between the first substrate layer and the channel layer, the third substrate layer providing a top surface of the microchannel and forming at least part of the outlet port.
However, Kihara discloses a test card which includes a third substrate layer (4) between the first substrate layer (3) and the channel layer (6, Figs. 1-3), the third substrate layer providing a top surface of the microchannel and forming at least part of the outlet port (Figs. 1-3; para [0091 ]). 
It would have been obvious to a person of ordinary skill in the art to form the channel layer of Kim from two substrate layers as disclosed in Kihara as a means of easily forming complex channels.
Regarding claim 5, Kim in view of Kihara discloses the test card of claim 4, and Kihara further discloses wherein the third substrate forms at least a portion of a mixing chamber located below the inlet port and in fluid communication with the microchannel (Figs. 1-3; Note that components would inherently mix as they enter the test card).
KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Phan et al. (20030082568) in further view of Allen (2004/0193202).
Regarding claim 8, Kim discloses the test card of claim 7 but does not specifically disclose wherein the fluid microchannel includes a layer of surfactant. 
However, Allen discloses wherein the fluid microchannel includes a layer of surfactant (para [0025], 'channel 2 I may be coated with a surfactant coating or undergo a hydrophilic surface treatment to increase the capillary force within fill channel 21 '). 
It would have been obvious to a person of ordinary skill in the art to coat the channels of Kim and Phan with a surfactant as disclosed in Allen in order to increase capillary forces within the test card.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Phan et al. (20030082568) and in further view of US 2003/0155344 Al to (Cobb).  

However, Cobb discloses wherein the circuit includes a layer of conductive ink printed between the bottom surface of the at least one substrate and a layer of dielectric ink (para [0020], 'the heating element or elements are coated with a passivator layer which electrically insulates the sample space from the heater itself. The passivator layer is preferably thermally conducting and electrically insulating. The passivator layer may be made of a dielectric ink').
It would have been obvious to a person of ordinary skill in the art to coat the conductive heating electrodes of Kim and Phan with a dielectric layer as disclosed in Cobb in order to provide protection and insulation to the heaters.
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection in view of Phan et al.   Applicant’s are thanked for their amendments to the claims as they have necessitated the new rejections above in view of Phan et al.  Applicant is further encouraged to continue to positively recite the structure of their device in the claims to move close to allowance.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        3/2/2021